65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Sylvester HARRIS, Plaintiff--Appellant,v.George F. ALLEN, Governor;  Commonwealth of Virginia,Defendants--Appellees.
No. 95-1001.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-94-649-3)
Stanley Sylvester Harris, appellant pro se.
Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, Virginia, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his 28 U.S.C. Sec. 2254 (1988) petition and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error or abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Allen, No. CA-94-649-3 (E.D. Va.  Dec. 5, 1994;  Dec. 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.